           Case 1:19-cr-02059-SAB               ECF No. 38               filed 09/17/20              PageID.87 Page 1 of 2
O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                                        FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                       for                                    EASTERN DISTRICT OF WASHINGTON


                                              Eastern District of Washington                                  Sep 17, 2020
                                                                                                                   SEAN F. MCAVOY, CLERK


U.S.A. vs.                   Willy, Marc Anthony                                       Docket No.             0980 1:19CR02059-001


                               Petition for No Action on Conditions of Pretrial Release

        COMES NOW Daniel M. Manning, PRETRIAL SERVICES OFFICER, presenting an official report upon the
conduct of defendant Marc Anthony Willy, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 23rd day of December 2019, under the
following conditions:

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                     (If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: The defendant is considered to be in violation of his conditions of release by using and possessing marijuana
on or before August 31, 2020.

The defendant was released from custody on December 28, 2019, to attend inpatient substance abuse treatment at Sundown
M Ranch in Yakima, Washington. He released from inpatient treatment on February 1, 2020. The defendant’s conditions
of release were reviewed with him on February 3, 2020. The defendant signed a copy of his conditions acknowledging they
have been reviewed with him, specifically standard condition number 9, as noted above.

On August 31, 2020, virtual contact was made by cellular telephone with the defendant. During this contact, the defendant
was asked about use of controlled substances. He admitted to smoking marijuana approximately 5 days earlier, on August
26, 2020. The defendant was asked how he came into possession of marijuana. He admitted to running into an acquaintance
at a grocery store and was asked if he wanted to smoke marijuana with him. The defendant admitted to agreeing, and also
admitted this acquaintance gave him a baggie of marijuana. The defendant stated the baggie was in his trailer and he still
had some left. He then produced the baggie of marijuana and showed the undersigned officer. A screenshot of the baggie
was taken as evidence.

Violation #2: The defendant is considered to be in violation of his conditions of release by using controlled substances,
methamphetamine and marijuana, on or about September 5, 2020.

The defendant was released from custody on December 28, 2019, to attend inpatient substance abuse treatment at Sundown
M Ranch in Yakima, Washington. He released from inpatient treatment on February 1, 2020. The defendant’s conditions
of release were reviewed with him on February 3, 2020. The defendant signed a copy of his conditions acknowledging they
have been reviewed with him, specifically standard condition number 9, as noted above.

On September 11, 2020, the defendant contacted the undersigned officer by telephone and admitted to using
methamphetamine and marijuana the previous weekend, on or about September 5, 2020.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME
           Case 1:19-cr-02059-SAB        ECF No. 38      filed 09/17/20        PageID.88 Page 2 of 2
  PS-8
  Re: Willy, Marc Anthony
  September 17, 2020
  Page 2

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       September 17, 2020
                                                            by        s/Daniel M. Manning
                                                                      Daniel M. Manning
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                         9/17/2020

                                                                        Date
